Electronically Filed
                                                        Supreme Court
                                                        SCWC-30681
                                                        27-JAN-2012
                                                        08:25 AM


                            NO. SCWC-30681


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                  vs.


            STEPHEN P. FORMAN, also known as Brazil,

                 Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30681; CR. NO. 09-1-0987)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Defendant-Appellant Stephen P. Forman’s


application for writ of certiorari filed on December 21, 2011, is


hereby rejected. 


          DATED:     Honolulu, Hawai'i, January 27, 2012.

Jefferson S. Willard               /s/ Mark E. Recktenwald

on the application for

petitioner/defendant-              /s/ Paula A. Nakayama

appellant.

                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ James E. Duffy, Jr.


                                   /s/ Sabrina S. McKenna